Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
AMENDMENT ENTRY

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 4/2/2020, after the Final Action, mailed on 10/3/2019.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2020 has been entered.  Claims 8,10,13-19, 22-26 are pending.  Claims 9, 11-12 have been cancelled.  Claims 15-19 22-26 are withdrawn.  Claims 8 and 13 have been amended.  Claims 8, 10, 13-14 are examined in view of the elected species, Species (a): detection at the protein level 

Specification
The abstract of the disclosure is objected to because it includes reference to a combination of markers which is not recited in the claims.   Correction is required.  See MPEP § 608.01(b). 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, specifically to the claimed biomarker. . 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites 4 administering steps in the alternative, wherein the 4th is recites as a “combination thereof”.   The term “combination thereof”  is vague as it is not clearly linked to the administering steps.  A “combination thereof” is not an administering step.  Applicant can obviate this rejection by mending the claims to clearly recite 
“administering to the identified subject a treatment selected from the group consisting of an anticoagulant-a rate control therapy,  an antiarrhythmic drug, reapplying catheter ablation to the subject and a combination thereof”.
Appropriate correction is needed. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The rejection of claim for lack of an adequate written description in the specification as originally filed is relevant to several aspects of the claims. 
The instant claims are drawn to a method of treating a human subject for atrial fibrillation (AF) comprising identifying a human  subject who has an atrial fibrillation wherein the identifying comprises detecting a reduced level of the genus “ddit4 expression in a blood or plasma sample”  from the subject, in comparison to average an ddit4 expression level in samples from human subjects who display normal rhythm, wherein AF is paroxysmal, persistent or permanent AF (claim 10,   
The  specification broadly defines ddit4 protein level to include any fragments, mutants, allelic, splice variants and post translationally modified forms which are known in the art or may be discovered in the future (page 7, second paragraph).   The claims encompass measurement of any protein ddit4 (elected species) and all variants thereof known and unknown that circulate in blood or plasma to identifying a human  subject who has an atrial fibrillation, and wherein AF is paroxysmal, persistent or permanent AF, based on a reduced level  as claimed.  However, the specification fails to disclose any protein ddit4 species that can be detected in blood or plasma, wherein the level is reduced as claimed. The specification fails to convey possession of the genus as it does not adequately describe what molecules (i.e. sequence) would possess the necessary function i.e. what variants/fragments are actually present and detected in the blood or plasma sample in the context of diagnosing atrial fibrillation. A “functional conserved region” of circulating ddit4 in blood or plasma was not identified or discussed by applicants.  
While in one example, a comparison is made to ddit4 protein as detected by Western Blot in left and right atrial tissue in subject with chronic and paroxymal atrial fibrillation and subjects without atrial fibrillation (Fig. 4), the specification does not disclose any levels of any ddit4 proteins in blood or plasma from any human subjects  having AF, in blood or plasma from any human subjects having paroxysmal, persistent or permanent AF (claim 10)  or any human subjects who display normal rhythm. to identify subjects as claimed.  Neither the specification nor the prior art provide any disclosure regarding specific value or units for a reference that can be used to compare the ddit4 levels for identifying AF or paroxysmal AF (claims 10) in any blood or plasma sample from a human subjects based on reduced levels as claimed.   Although the specification discloses general methodology for protein and gene analysis possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their individual structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).

Thereby, a showing of how to analyze protein and gene expression is not sufficient to establish that Applicants were in possession of the invention as broadly encompassed by the claims.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). .Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual 
Therefore, for all these reasons, the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive.  Nevertheless in Response to applicant argument that claims are enabled, because levels of ddit4 could be measured in blood as ddit4 is secreted into blood or plasma, it is noted that as explained above ”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  
Further there is no evidence of record that ddit4 is secreted into blood or plasma.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.0Examples of attorney statements 
In response to Applicant argument that exhibit A shows levels of ddit4 protein in blood, again, arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  If applicant desires exhibit A to be considered, an inventor declaration that describes exhibit A in detail should be filed.  
Conclusion
All other objections and rejections recited in the Office Action of 10/3/2019 are withdrawn in view of Applicant’s amendments and/or arguments.


No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641